            Case 4:20-cv-00060-SDJ Document 68 Filed 01/24/20 Page 1 of 8 PageID #: 548
                                                                                         ADR,JURY,RAMIREZ
                                    U.S. District Court
                             Northern District of Texas (Dallas)
                       CIVIL DOCKET FOR CASE #: 3:17−cv−02569−X

Equal Employment Opportunity Commision v. Tim Shepherd MD PA     Date Filed: 09/20/2017
Assigned to: Judge Brantley Starr                                Jury Demand: Plaintiff
Cause: 28:451 Employment Discrimination                          Nature of Suit: 442 Civil Rights: Employment
                                                                 Jurisdiction: U.S. Government Plaintiff
Plaintiff
Equal Employment Opportunity Commision             represented by Meaghan Leigh Kuelbs
                                                                  EEOC − Dallas District Office
                                                                  207 S Houston St
                                                                  3rd Floor
                                                                  Dallas, TX 75202−4726
                                                                  214−253−2746
                                                                  Fax: 214−253−2749
                                                                  Email: meaghan.shepard@eeoc.gov
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Bar Status: Admitted/In Good Standing

                                                                  Suzanne M Anderson
                                                                  Equal Employment Opportunity Commission
                                                                  Dallas District Office
                                                                  207 S Houston
                                                                  3rd Floor
                                                                  Dallas, TX 75202
                                                                  214−253−2740
                                                                  Fax: 214−253−2749
                                                                  Email: suzanne.anderson@eeoc.gov
                                                                  ATTORNEY TO BE NOTICED
                                                                  Bar Status: Admitted/In Good Standing


V.
Defendant
Tim Shepherd MD PA                                 represented by Gerrit M Pronske
doing business as                                                 Pronske & Kathman, P.C.
Shepherd Healthcare                                               2701 Dallas Parkway
                                                                  Suite 590
                                                                  Plano, TX 75093
                                                                  214−658−6500
                                                                  Fax: 214−291−2665
                                                                  Email: gpronske@pronskepc.com
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Bar Status: Admitted/In Good Standing

                                                                  Melanie Pearce Goolsby
                                                                  Pronske Goolsby & Kathman, P.C.
            Case 4:20-cv-00060-SDJ Document 68 Filed 01/24/20 Page 2 of 8 PageID #: 549
                                                           2701 Dallas Parkway
                                                           Suite 590
                                                           Plano, TX 75093
                                                           214−658−6500
                                                           Fax: 214−291−2665
                                                           Email: mgoolsby@pgkpc.com
                                                           ATTORNEY TO BE NOTICED
                                                           Bar Status: Admitted/In Good Standing

                                                           Rebecca Kristine Eaton
                                                           Whitaker Chalk Swindle & Schwartz PLLC
                                                           301 Commerce St, Ste 3500
                                                           Fort Worth, TX 76102
                                                           817−878−0544
                                                           Fax: 817−878−0501
                                                           Email: reaton@whitakerchalk.com
                                                           TERMINATED: 08/31/2018
                                                           Bar Status: Admitted/In Good Standing

                                                           Thomas S Brandon, Jr
                                                           Whitaker Chalk Swindle & Schwartz
                                                           3500 City Center Tower II
                                                           301 Commerce St
                                                           Fort Worth, TX 76102
                                                           817−878−0500
                                                           Fax: 817−878−0501 FAX
                                                           Email: tbrandon@whitakerchalk.com
                                                           TERMINATED: 08/31/2018
                                                           Bar Status: Admitted/In Good Standing

Mediator
ADR Provider                                represented by Cecilia H Morgan
                                                           JAMS
                                                           8401 North Central Expwy, Suite 610
                                                           Dallas, TX 75225
                                                           214−744−5267
                                                           Fax: 214−720−6010
                                                           Email: cmorgan@jamsadr.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Bar Status: Admitted/In Good Standing


V.
Objector
Bridges Healthcare PA                       represented by Gerrit M Pronske
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Bar Status: Admitted/In Good Standing
             Case 4:20-cv-00060-SDJ Document 68 Filed 01/24/20 Page 3 of 8 PageID #: 550
Date Filed      #    Docket Text

09/20/2017     Ï1    COMPLAINT WITH JURY DEMAND against Tim Shepherd MD PA d/b/a Shepherd Healthcare
                     filed by U.S. Equal Employment Opportunity Commission. (Filer fee note− Filed by the USA)
                     Plaintiff will submit summons(es) for issuance. In each Notice of Electronic Filing, the judge
                     assignment is indicated, and a link to the Judges Copy Requirements is provided. The court
                     reminds the filer that any required copy of this and future documents must be delivered to the
                     judge, in the manner prescribed, within three business days of filing. Unless exempted, attorneys
                     who are not admitted to practice in the Northern District of Texas must seek admission promptly.
                     Forms, instructions, and exemption information may be found at www.txnd.uscourts.gov, or by
                     clicking here: Attorney Information − Bar Membership. If admission requirements are not satisfied
                     within 21 days, the clerk will notify the presiding judge. (Attachments: # 1 Civil Cover Sheet)
                     (Shepard, Meaghan) (Entered: 09/20/2017)

09/20/2017     Ï2    CERTIFICATE OF INTERESTED PERSONS/DISCLOSURE STATEMENT by U.S. Equal
                     Employment Opportunity Commission. (Shepard, Meaghan) (Entered: 09/20/2017)

09/20/2017     Ï3    Request for Clerk to issue Summons filed by U.S. Equal Employment Opportunity Commission.
                     (Shepard, Meaghan) (Entered: 09/20/2017)

09/20/2017     Ï4    New Case Notes: A filing fee has been paid. Pursuant to Misc. Order 6, Plaintiff is provided the
                     Notice of Right to Consent to Proceed Before A U.S. Magistrate Judge (Judge Ramirez). Clerk to
                     provide copy to plaintiff if not received electronically. (ykp) (Entered: 09/20/2017)

09/20/2017     Ï5    Summons Issued as to Tim Shepherd MD PA. (ykp) (Main Document 5 replaced on 9/20/2017)
                     (ykp). (Entered: 09/20/2017)

10/03/2017     Ï6    Court Request for Recusal: Judge Joe A. Fish has recused. Pursuant to the directives in Special
                     Order 3−249, this case is randomly reassigned to Judge Sam A. Lindsay. Future references to the
                     case shall bear the case number: 3:17−cv−2569−L. (ash) (Entered: 10/03/2017)

10/03/2017      Ï    Case Reassigned to Judge Sam A Lindsay per 6 Court Request for Recusal. Senior Judge A. Joe
                     Fish no longer assigned to the case. (ctf) (Entered: 10/03/2017)

11/03/2017     Ï7    Unopposed Motion for Extension of Time to File Answer to Plaintiff's Original Complaint filed by
                     Tim Shepherd MD PA (Attachments: # 1 Proposed Order Proposed Order Granting Extension of
                     Time)Attorney Thomas S Brandon, Jr added to party Tim Shepherd MD PA(pty:dft) (Brandon,
                     Thomas) (Entered: 11/03/2017)

11/06/2017     Ï8    ORDER granting 7 Motion for Extension of Time to File Answer Tim Shepherd MD PA answer
                     due 12/1/2017. (Ordered by Judge Sam A Lindsay on 11/6/2017) (ndt) (Entered: 11/07/2017)

12/01/2017     Ï9    ANSWER to 1 Complaint,,,, filed by Tim Shepherd MD PA. Unless exempted, attorneys who are
                     not admitted to practice in the Northern District of Texas must seek admission promptly. Forms and
                     Instructions found at www.txnd.uscourts.gov, or by clicking here: Attorney Information − Bar
                     Membership. If admission requirements are not satisfied within 21 days, the clerk will notify the
                     presiding judge. (Brandon, Thomas) (Entered: 12/01/2017)

12/01/2017    Ï 10   CERTIFICATE OF INTERESTED PERSONS/DISCLOSURE STATEMENT by Tim Shepherd
                     MD PA. (Brandon, Thomas) (Entered: 12/01/2017)

12/29/2017    Ï 11   ORDER REQUIRING ATTORNEY CONFERENCE AND STATUS REPORT: Status Report due
                     by 1/30/2018. (Ordered by Judge Sam A Lindsay on 12/29/2017) (epm) (Entered: 12/29/2017)

01/22/2018    Ï 12   Unopposed MOTION to Stay and Extension and Request for Expedited Ruling filed by Equal
                     Employment Opportunity Commision with Brief/Memorandum in Support. Attorney Suzanne M
                     Anderson added to party Equal Employment Opportunity Commision(pty:pla) (Anderson,
                     Suzanne) (Entered: 01/22/2018)
             Case 4:20-cv-00060-SDJ Document 68 Filed 01/24/20 Page 4 of 8 PageID #: 551
01/23/2018    Ï 13   ELECTRONIC ORDER denying 12 Motion to Stay. As the government shutdown has ended, the
                     court denies as moot the Unopposed Motion for Stay and Extension. (Ordered by Judge Sam A
                     Lindsay on 1/23/2018) (chmb) (Entered: 01/23/2018)

01/29/2018    Ï 14   Joint STATUS REPORT filed by Equal Employment Opportunity Commision. (Anderson,
                     Suzanne) (Entered: 01/29/2018)

01/31/2018    Ï 15   SCHEDULING ORDER: Trial set for Court's four−week docket beginning 9/3/2019 before Judge
                     Sam A Lindsay. Joinder of Parties due by 6/29/2018. Amended Pleadings due by 6/29/2018.
                     Motions due by 4/15/2019. Discovery due by 4/1/2019. Pretrial Order due by 8/6/2019. Pretrial
                     Materials due by 8/6/2019. Status Report due by 4/30/2018. Pretrial Conference set for 8/29/2019
                     09:00 AM before Judge Sam A Lindsay. (Ordered by Judge Sam A Lindsay on 1/31/2018) (sss)
                     Modified status report deadline on 4/10/2018 (sss). (Entered: 01/31/2018)

01/31/2018    Ï 16   MEDIATION ORDER. The parties are to select or designate a mediator. Alternative Dispute
                     Resolution Summary form provided electronically or by US Mail as appropriate. Deadline for
                     mediation is on or before 10/1/2018. (Ordered by Judge Sam A Lindsay on 1/31/2018) (sss)
                     (Entered: 01/31/2018)

04/30/2018    Ï 17   Joint STATUS REPORT of Settlement filed by Equal Employment Opportunity Commision.
                     (Kuelbs, Meaghan) (Entered: 04/30/2018)

06/29/2018    Ï 18   Unopposed MOTION to Amend/Correct 1 Complaint,,,, filed by Equal Employment Opportunity
                     Commision (Attachments: # 1 Amended Complaint, # 2 Amended Certificate of Interested Persons,
                     # 3 Proposed Order) (Kuelbs, Meaghan) (Entered: 06/29/2018)

07/02/2018    Ï 19   ELECTRONIC ORDER granting 18 Unopposed Motion to Amend/Correct Complaint. The clerk
                     shall docket as separate documents the Amended Complaint and Amended Certificate of Interested
                     Persons attached to Plaintiff's motion as of the date of this order. (Ordered by Judge Sam A Lindsay
                     on 7/2/2018) (chmb) (Entered: 07/02/2018)

07/02/2018    Ï 20   AMENDED COMPLAINT WITH JURY DEMAND against Tim Shepherd MD PA filed by Equal
                     Employment Opportunity Commision. Unless exempted, attorneys who are not admitted to practice
                     in the Northern District of Texas must seek admission promptly. Forms, instructions, and
                     exemption information may be found at www.txnd.uscourts.gov, or by clicking here: Attorney
                     Information − Bar Membership. If admission requirements are not satisfied within 21 days, the
                     clerk will notify the presiding judge. (sss) (Entered: 07/02/2018)

07/02/2018    Ï 21   AMENDED CERTIFICATE OF INTERESTED PERSONS by Equal Employment Opportunity
                     Commision. (sss) (Entered: 07/02/2018)

07/13/2018    Ï 22   ANSWER to 20 Amended Complaint,, filed by Tim Shepherd MD PA. Unless exempted, attorneys
                     who are not admitted to practice in the Northern District of Texas must seek admission promptly.
                     Forms, instructions, and exemption information may be found at www.txnd.uscourts.gov, or by
                     clicking here: Attorney Information − Bar Membership. If admission requirements are not satisfied
                     within 21 days, the clerk will notify the presiding judge. (Brandon, Thomas) (Entered: 07/13/2018)

08/29/2018    Ï 23   SUGGESTION OF BANKRUPTCY Upon the Record Filed by Tim Shepherd MD PA. (Brandon,
                     Thomas) (Entered: 08/29/2018)

08/30/2018    Ï 24   ***VACATED PER 30 ORDER*** ORDER: The court determines that this case should be, and
                     is hereby, administratively closed. The parties are directed to report to the court in writing every
                     120 days regarding the status of the bankruptcy proceedings. (Ordered by Judge Sam A Lindsay on
                     8/30/2018) (epm) Modified on 10/11/2018 (zkc). (Entered: 08/30/2018)

08/30/2018    Ï 25   MOTION to Substitute Attorney, Gerrit M. Pronske in place of added attorney Thomas S Brandon,
                     Jr. Motion filed by Tim Shepherd MD PA (Brandon, Thomas) (Entered: 08/30/2018)
             Case 4:20-cv-00060-SDJ Document 68 Filed 01/24/20 Page 5 of 8 PageID #: 552
08/30/2018    Ï 26   MOTION to Reopen Case filed by Equal Employment Opportunity Commision with
                     Brief/Memorandum in Support. (Attachments: # 1 Exhibit(s) A) (Kuelbs, Meaghan) (Entered:
                     08/30/2018)

08/31/2018    Ï 27   ELECTRONIC ORDER granting 25 Motion to Substitute Attorney. Accordingly,Mr. Thomas S.
                     Brandon, Jr., Ms. Rebecca K. Eaton, and the law firm of Whitaker Chalk Swindle & Schwartz
                     PLLC are withdrawn as counsel for Defendant and they are relieved of any further obligation to or
                     representation of Defendant in this case. Mr. Gerrit M. Pronske and the law firm of Pronske,
                     Goolsby & Kathman, P.C. are substituted in as counsel for Defendant. (Ordered by Judge Sam A
                     Lindsay on 8/31/2018) (chmb) (Entered: 08/31/2018)

09/20/2018    Ï 28   RESPONSE filed by Tim Shepherd MD PA re: 26 MOTION to Reopen Case (Goolsby, Melanie)
                     (Entered: 09/20/2018)

09/24/2018    Ï 29   REPLY filed by Equal Employment Opportunity Commision re: 26 MOTION to Reopen Case
                     (Kuelbs, Meaghan) (Entered: 09/24/2018)

10/11/2018    Ï 30   MEMORANDUM OPINION AND ORDER granting 26 Motion to Reopen the Case Following
                     Administrative Closure. The court vacates its order administratively closing this case (Doc. 24 )
                     and reopens this action for further proceedings consistent with the scheduling order previously
                     entered by the court. (Ordered by Judge Sam A Lindsay on 10/11/2018) (zkc) (Main Document 30
                     replaced on 10/15/2018) (twd). (Entered: 10/11/2018)

12/26/2018    Ï 31   Unopposed MOTION to Stay with Request for Expedited Ruling filed by Equal Employment
                     Opportunity Commision with Brief/Memorandum in Support. (Kuelbs, Meaghan) (Entered:
                     12/26/2018)

12/28/2018    Ï 32   ORDER granting 31 Unopposed MOTION to Stay with Request for Expedited Ruling. This action
                     is stayed until further notice. The Equal Employment Opportunity Commission is directed to notify
                     the court as soon as Congress has appropriated funds for it, and the stay will be lifted at that time.
                     All current deadlines for the parties stayed by this order will be extended commensurate with the
                     duration of the lapse in appropriations for the EEOC. (Ordered by Judge Sam A Lindsay on
                     12/28/2018) (ykp) (Entered: 12/28/2018)

01/30/2019    Ï 33   NOTICE of Resumption of Government Operations re: 32 Order on Motion to Stay filed by Equal
                     Employment Opportunity Commision (Kuelbs, Meaghan) (Entered: 01/30/2019)

02/08/2019    Ï 34   MOTION for Leave to File Second Amended Complaint filed by Equal Employment Opportunity
                     Commision with Brief/Memorandum in Support. (Attachments: # 1 Proposed Amendment (Exhibit
                     A), # 2 Exhibit(s) B, # 3 Exhibit(s) C) (Kuelbs, Meaghan) (Entered: 02/08/2019)

02/22/2019    Ï 35   OBJECTION filed by Bridges Healthcare, P.A. re: 34 MOTION for Leave to File Second
                     Amended Complaint (Pronske, Gerrit) (Entered: 02/22/2019)

03/01/2019    Ï 36   OBJECTION filed by Bridges Healthcare PA re: 34 MOTION for Leave to File Second Amended
                     Complaint (Attachments: # 1 Exhibit(s) A) (Pronske, Gerrit) (Entered: 03/01/2019)

03/05/2019    Ï 37   REPLY filed by Equal Employment Opportunity Commision re: 34 MOTION for Leave to File
                     Second Amended Complaint (Kuelbs, Meaghan) (Entered: 03/05/2019)

03/26/2019    Ï 38   MOTION to Strike Jury Demand filed by Tim Shepherd MD PA (Attachments: # 1 Exhibit(s) A, #
                     2 Proposed Order) (Pronske, Gerrit) (Entered: 03/26/2019)

04/01/2019    Ï 39   Unopposed MOTION to Continue and Reschedule Trial Date filed by Equal Employment
                     Opportunity Commision (Attachments: # 1 Proposed Order) (Kuelbs, Meaghan) (Entered:
                     04/01/2019)

04/02/2019    Ï 40
             Case 4:20-cv-00060-SDJ Document 68 Filed 01/24/20 Page 6 of 8 PageID #: 553
                     FIRST AMENDED MEDIATION ORDER: The parties are therefore directed to participate in
                     mediation by 7/1/2019. (Ordered by Judge Sam A Lindsay on 4/2/2019) (ndt) (Entered:
                     04/02/2019)

04/02/2019    Ï 41   AMENDED SCHEDULING ORDER: This case is set for trial on this court's four−week docket
                     beginning 12/2/2019 before Judge Sam A Lindsay. Motions due by 7/15/2019. Discovery due by
                     7/1/2019. Pretrial Order due by 11/4/2019., Pretrial Materials due by 11/4/2019. Pretrial
                     Conference set for 11/27/2019 01:30 PM before Judge Sam A Lindsay. (Ordered by Judge Sam A
                     Lindsay on 4/2/2019) (ndt) (Entered: 04/02/2019)

04/03/2019    Ï 42   Unopposed MOTION to Expedite Ruling on Motion for Leave to File Second Amended Complaint
                     filed by Equal Employment Opportunity Commision with Brief/Memorandum in Support.
                     (Anderson, Suzanne) (Entered: 04/03/2019)

04/04/2019    Ï 43   Memorandum Opinion and Order Denies without prejudice 34 Motion for Leave to File Second
                     Amended Complaint, filed by Equal Employment Opportunity Commision,and Denies as moot 42
                     Motion to Expedite Ruling on Motion for Leave to File Second Amended Complaint filed by Equal
                     Employment Opportunity Commision. (Ordered by Judge Sam A Lindsay on 4/4/2019) (svc)
                     (Entered: 04/04/2019)

04/08/2019    Ï 44   MOTION for Leave to File Second Amended Complaint(Renewed) filed by Equal Employment
                     Opportunity Commision with Brief/Memorandum in Support. (Attachments: # 1 Exhibit(s) A, # 2
                     Exhibit(s) B, # 3 Exhibit(s) C, # 4 Exhibit(s) D, # 5 Proposed Order) (Kuelbs, Meaghan) (Entered:
                     04/08/2019)

04/16/2019    Ï 45   RESPONSE filed by Equal Employment Opportunity Commision re: 38 MOTION to Strike Jury
                     Demand (Kuelbs, Meaghan) (Entered: 04/16/2019)

04/29/2019    Ï 46   OBJECTION filed by Bridges Healthcare PA re: 44 MOTION for Leave to File Second Amended
                     Complaint(Renewed) (Attachments: # 1 Exhibit(s) A) (Pronske, Gerrit) (Entered: 04/29/2019)

05/10/2019    Ï 47   REPLY filed by Equal Employment Opportunity Commision re: 44 MOTION for Leave to File
                     Second Amended Complaint(Renewed) (Kuelbs, Meaghan) (Entered: 05/10/2019)

07/23/2019    Ï 48   ***DISREGARD, ATTORNEY TO REFILE*** Joint MOTION to Extend Time to Mediate
                     filed by Tim Shepherd MD PA (Attachments: # 1 Proposed Order) (Pronske, Gerrit) Modified on
                     7/23/2019 (mla). (Entered: 07/23/2019)

07/23/2019    Ï 49   Joint MOTION to Extend Time to Mediate filed by Tim Shepherd MD PA (Attachments: # 1
                     Proposed Order) (Pronske, Gerrit) (Entered: 07/23/2019)

08/07/2019    Ï 50   Alternative Dispute Resolution Summary filed by Cecilia H. Morgan. Attorneys in Attendance:
                     Meaghan L. Kuelbs, Suzanne M. Anderson and Gerrit M. Pronske. Prv Fee: $ $4,990.00. Outcome
                     of ADR: Continuing to work with parties to reach a settlement. (Morgan, Cecilia) (Entered:
                     08/07/2019)

09/03/2019    Ï 51   Special Order 3−333: Effective September 3, 2019, the cases listed on Exhibit A to this order are
                     transferred to Judge Brantley Starr's docket and shall henceforth be designated by the suffix letter
                     X. (The clerk has mailed a copy to all non−ECF users.) (Ordered by Chief Judge Barbara M. G.
                     Lynn on 8/27/2019) (cea) (Entered: 09/03/2019)

09/12/2019    Ï 52   ELECTRONIC ORDER: The Joint Motion to Extend Time to Mediate 49 is dismissed as moot.
                     (Ordered by Judge Brantley Starr on 9/12/2019) (chmb) Modified on 9/12/2019 (chmb). (Entered:
                     09/12/2019)

09/23/2019    Ï 53   ORDER granting 44 Motion for Leave to File. (Unless the document has already been filed, clerk
                     to enter the document as of the date of this order.) Amended Pleadings due by 9/30/2019. (Ordered
                     by Judge Brantley Starr on 9/23/2019) (aaa) (Entered: 09/23/2019)
             Case 4:20-cv-00060-SDJ Document 68 Filed 01/24/20 Page 7 of 8 PageID #: 554
09/23/2019    Ï 54   ORDER denying 38 Motion to Strike Jury Demand of Equal Employment Opportunity
                     Commission. (Ordered by Judge Brantley Starr on 9/23/2019) (aaa) (Entered: 09/23/2019)

09/23/2019    Ï 55   SECOND AMENDED COMPLAINT WITH JURY DEMAND against Tim Shepherd MD PA
                     filed by Equal Employment Opportunity Commision. Unless exempted, attorneys who are not
                     admitted to practice in the Northern District of Texas must seek admission promptly. Forms,
                     instructions, and exemption information may be found at www.txnd.uscourts.gov, or by clicking
                     here: Attorney Information − Bar Membership. If admission requirements are not satisfied within
                     21 days, the clerk will notify the presiding judge. (ndt) (Entered: 09/24/2019)

10/01/2019    Ï 56   ADDITIONAL ATTACHMENTS to 55 Amended Complaint,, by Plaintiff Equal Employment
                     Opportunity Commision. (Kuelbs, Meaghan) (Entered: 10/01/2019)

10/01/2019    Ï 57   CERTIFICATE OF INTERESTED PERSONS/DISCLOSURE STATEMENT by Equal
                     Employment Opportunity Commision. (Kuelbs, Meaghan) (Entered: 10/01/2019)

10/01/2019    Ï 58   Request for Clerk to issue Summons filed by Equal Employment Opportunity Commision. (Kuelbs,
                     Meaghan) (Entered: 10/01/2019)

10/02/2019    Ï 59   Summons Issued as to Bridges Healthcare PA. (ykp) (Entered: 10/02/2019)

10/03/2019    Ï 60   ***UNFILED PER 61 ORDER*** Joint MOTION to Continue Pre−Trial and Trial Dates filed
                     by Equal Employment Opportunity Commision with Brief/Memorandum in Support. (Kuelbs,
                     Meaghan) Modified on 10/4/2019 (axm). (Entered: 10/03/2019)

10/04/2019    Ï 61   Order Unfiling 60 Joint MOTION to Continue Pre−Trial and Trial Dates due to the following
                     deficiency: The motion or response must include: a proposed order. See LR 7.1(c) or LCrR 47.1(c).
                     A motion for continuance of a trial setting must be signed by the party as well as by the attorney of
                     record. See LR 40.1. (Ordered by Judge Brantley Starr on 10/4/2019) (axm) (Entered: 10/04/2019)

10/07/2019    Ï 62   Joint MOTION to Continue Pre−Trial and Trial Dates filed by Equal Employment Opportunity
                     Commision with Brief/Memorandum in Support. (Attachments: # 1 Proposed Order) (Kuelbs,
                     Meaghan) (Entered: 10/07/2019)

10/07/2019    Ï 63   ANSWER to 55 Amended Complaint, filed by Tim Shepherd MD PA. Unless exempted, attorneys
                     who are not admitted to practice in the Northern District of Texas must seek admission promptly.
                     Forms, instructions, and exemption information may be found at www.txnd.uscourts.gov, or by
                     clicking here: Attorney Information − Bar Membership. If admission requirements are not satisfied
                     within 21 days, the clerk will notify the presiding judge. (Pronske, Gerrit) (Entered: 10/07/2019)

10/15/2019    Ï 64   SUMMONS Returned Executed as to Equal Employment Opportunity Commision ; served on
                     10/10/2019. (Kuelbs, Meaghan) (Entered: 10/15/2019)

10/15/2019    Ï 65   SECOND AMENDED SCHEDULING ORDER: The jury trial is scheduled on this Court's
                     two−week docket beginning 4/6/2020 at 10:00 AM. before Judge Brantley Starr. Discovery due by
                     12/2/2019. Pretrial Conference set for 3/30/2020 10:00 AM before Judge Brantley Starr. Motions
                     due by 1/6/2020. Pretrial Order due by 3/23/2020. Pretrial Materials due by 3/23/2020. (Ordered by
                     Judge Brantley Starr on 10/15/2019) (ndt) (Entered: 10/15/2019)

10/28/2019    Ï 66   ANSWER to 55 Amended Complaint, filed by Bridges Healthcare PA. Unless exempted, attorneys
                     who are not admitted to practice in the Northern District of Texas must seek admission promptly.
                     Forms, instructions, and exemption information may be found at www.txnd.uscourts.gov, or by
                     clicking here: Attorney Information − Bar Membership. If admission requirements are not satisfied
                     within 21 days, the clerk will notify the presiding judge. (Pronske, Gerrit) (Entered: 10/28/2019)

01/03/2020    Ï 67   ORDER: For these reasons, barring any objections, the Court TRANSFERS this case to the
                     Sherman Division of the U.S. District Court for the Eastern District of Texas. The Court GRANTS
                     LEAVE to the parties to file briefing providing their objections, if any, by Friday, January 17,
Case 4:20-cv-00060-SDJ Document 68 Filed 01/24/20 Page 8 of 8 PageID #: 555
      2020. (Ordered by Judge Brantley Starr on 1/3/2020) (ndt) (Entered: 01/03/2020)
